                                    UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF




In re:                                                              §                   Case No.
                                                                    §
                                                                    §
                      Debtor(s)                                     §


Monthly Operating Report                                                                                                 Chapter 11

Reporting Period Ended:                                      Petition Date:                        Months Pending:

Industry Classification:

Reporting Method:                              Accrual Basis                      Cash Basis

Amounts reported in:                                  Dollars                      Thousands                  Millions

Debtor's Full-Time Employees (current):

Debtor's Full-Time Employees (as of date of order for relief):



Supporting Documentation (check all that apply):
(For jointly administered debtors, any required schedules must be provided for each debtor)


         Statement of cash receipts and disbursements per debtor
         Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit per
         debtor
         Statement of operations (profit or loss statement) per debtor
         Accounts receivable aging per debtor
         Postpetition liabilities aging per debtor
         Statement of capital assets per debtor
         Schedule of payments to professionals
         Schedule of payments to insiders
         All bank statements and bank reconciliations for the reporting period
         Description of the assets sold or transferred and the terms of the sale or transfer



Signature of Attorney or Pro Se Individual                                    Type or Print Name


Date                                                                          Address




STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5
C.F.R. § 1320.4(a)(2) applies.
                        Case
UST Form 11-MOR (3/23/2011)       19-29613-gmh          Doc 452         Filed 05/18/20         Page 1 of 12
GP Rare Earth Trading Account LLC
Case No: 19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Operating Report
RE
              Prior Month End                                                                                         31-Mar                   3-Oct
              Ending Date                                                                                             30-Apr                  30-Apr



              Part 1: Cash Receipts and Disbursements Current Month Cumulative                              Current Month              Cumulative
              a. Cash balance beginning of month                                                                   $2,153.55
              b. Total receipts (net of transfers between accounts)                                                 $130.00              $46,832.73
              c. Total disbursements (net of transfers between accounts)                                           $2,290.50             $86,792.07
              d. Cash balance end of month (a+b-c)                                                                    ($6.95)
              e. Disbursements made by third party for the benefit of the estate                                      $0.00              $24,687.50
              f. Total disbursements for quarterly fee calculation (c+e)                                           $2,290.50            $111,479.57


              Part 2: Asset and Liability Status Current Month                                              Current Month
              a. Accounts receivable (total net of allowance)                                                   $35,000.00
              b. Accounts receivable over 90 days outstanding (net of allowance)                                $35,000.00
              c. Inventory                                                                                            $0.00
              d Total current assets                                                                           $116,502.59
              e. Total assets                                                                                $71,364,644.93
              f. Postpetition payables (excluding taxes)                                                              $0.00
              g. Postpetition payables past due (excluding taxes)                                                     $0.00
              h. Postpetition taxes payable                                                                          $35.28
              i. Postpetition taxes past due                                                                          $0.00
              j. Total postpetition debt                                                                              $0.00
              k. Prepetition secured debt                                                                             $0.00
              l. Prepetition priority debt                                                                            $0.00
              m. Prepetition unsecured debt                                                                           $0.00
              n. Total liabilities (debt)                                                                      $246,872.59
              o. Ending equity/net worth                                                                     $71,117,772.34


              Part 3: Assets Sold or Transferred Current Month Cumulative                                   Current Month              Cumulative
              a. Total cash sales price for assets sold/transferred outside the ordinary course
              of business                                                                                             $0.00                    $0.00
              b. Total payments to third parties incident to assets being sold/transferred
              outside the ordinary course of business                                                                 $0.00                    $0.00
              c. Net cash proceeds from assets sold/transferred outside the ordinary course
              of business                                                                                             $0.00                    $0.00


              Part 4: Income Statement (Statement of Operations) Current Month Cumulative                   Current Month              Cumulative
              a. Gross income/sales (net returns and allowances)                                                      $0.00               $4,065.00
              b. Cost of goods sold (inclusive of depreciation, if applicable)                                        $0.00               ($2,818.99)
              c. Gross profit (a-b)                                                                                   $0.00               $1,246.01
              d. Selling expenses                                                                                     $0.00                    $0.00
              e. General and administrative expenses                                                             ($2,067.00)             ($20,636.26)
              f. Other expenses                                                                                       $0.00                   $0.00
              g. Depreciation and/or amortization (not included in 4b)                                             $2,648.67             $18,925.92
              h. Interest                                                                                             $0.00                   $0.00
              i. Taxes (local, state, and federal)                                                                    $0.00                   $0.00
              j. Reorganization items                                                                           $14,800.00              $118,060.90
              k. Profit (loss)                                                                                  ($15,381.67)           ($115,104.31)




                                       Case 19-29613-gmh                         Doc 452          Filed 05/18/20        Page 2 of 12
GP Rare Earth Trading Account LLC
Case No: 19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Operating Report
                                                                                                          Approved                                 Paid
              Part 5: Professional Fees and Expenses                                           Current Month     Cumulative        Current Month          Cumulative
              a. Debtor's professional fees & expenses (bankruptcy)                                     $0.00              $0.00            $0.00                $0.00
              b. Debtor's professional fees & expenses (non-bankruptcy)                                 $0.00              $0.00            $0.00                $0.00
              c. All professional fees and expenses (debtor & committees)                               $0.00              $0.00            $0.00                $0.00
              Part 6: Taxes Current Month Cumulative                                                            Current Month                             Cumulative
              a. Postpetition income taxes accrued (local, state, and federal)                                             $0.00                                 $0.00
              b. Postpetition income taxes paid (local, state, and federal)                                                $0.00                                 $0.00
              c. Postpetition employer payroll taxes accrued                                                               $0.00                                 $0.00
              d. Postpetition employer payroll taxes paid [1]                                                         $682.53                                $9,033.18
              e. Postpetition other taxes accrued (local, state, and federal)                                              $0.00                                $35.28
              f. Postpetition other taxes paid (local, state, and federal)                                                 $0.00                                 $0.00
              Part 7: Questionnaire - During this reporting period:
              a. Were any payments made on pre-petition debt (other than in the normal                               No
              course, to secured creditors or lessors)? (if yes, see instructions)

              b. Were any payments made outside the ordinary course of business without                              No
              court approval? (if yes, see instructions)
              c. Were any payments made to or on behalf of insiders?                                                 No
              d. Are you current on postpetition tax return filings?                                                 Yes
              e. Are you current on postpetition estimated tax payments?                                             Yes
              f. Were all trust fund taxes remitted on a current basis?                                              Yes
              g. Was there any postpetition borrowing, other than trade credit? (if yes, see                         No
              instructions)
              h. Were all payments made to or on behalf of professionals approved by the                             NA
              court?
              i. Do you have: Worker's compensation insurance?                                                       Yes
              If yes, are your premiums current? (if no, see instructions)                                           Yes
              Casualty/property insurance?                                                                           Yes
              If yes, are your premiums current? (if no, see instructions)                                           Yes
              General liability insurance?                                                                           Yes
              If yes, are your premiums current? (if no, see instructions)                                           Yes
              j. Has a plan of reorganization been filed with the court?                                             No
              k. Has a disclosure statement been filed with the court?                                               No
              l. Are you current with quarterly US Trustee fees?                                                     Yes



Notes:
           [1] Includes both employer and employee taxes.




                                     Case 19-29613-gmh                          Doc 452        Filed 05/18/20               Page 3 of 12
Debtor's Name                                                                                                 Case No.



Part 8: Individual Chapter 11 Debtors (Only)
        Gross income (receipts) from salary and wages                                    $
        Gross income (receipts) from self-employment                                     $
        Gross income from all other sources                                              $
        Total income in the reporting period (a+b+c)                                     $
        Self-employment related                expenses                                  $
        Unusual or significant unanticipated expenses                                    $
        Total expenses in the reporting period (e+f)                                     $
        Difference between total income and total expenses (d-g)                         $
        List the amount of all postpetition debts that are past due                      $
        Are you required to pay any Domestic Support Obligations in 11 U.S.C
                                                                                         Yes        No
        section 1129(a)(14)?
        If yes, have all Domestic Support Obligation payments required under
                                                                                         Yes        No
        11 U.S.C section 1129(a)(14) been made?




I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report by the debtor.

Signature of Debtor or Authorized Individual                                   Type or Print Name of Signer



Title                                                                          Date




                        Case
UST Form 11-MOR (3/23/2011)             19-29613-gmh       Doc 452      Filed 05/18/20               Page 4 of 12
                                                                                                                                                      Greenpoint Monthly Operating Report 2004


GP Rare Earth Trading Account LLC                                                                                                                             STATEMENT UNAUDITED DRAFT
Case No:                    19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Receipts and Disbursements

Type                                      Posted Date    Serial Number      Counterparty                                 Notes                              Receipt            Disbursement

Check                                         4/1/2020                      ADP, LLC                                     Payroll Taxes                                                 682.53
Check                                         4/6/2020   50142              Kim Markert                                  Wages                                                       1,474.52
Check                                         4/7/2020                      D&S Technologies LLC                         Utilities Expense                                              55.71
Deposit                                       4/9/2020                      Historic Third Ward Association              Marketing Expense                        130.00
Check                                        4/10/2020                      ADP, LLC                                     ADP Payroll Fees                                               67.20
Check                                        4/29/2020                      Adobe                                        Hardware/Software Licenses                                     10.54




Case 19-29613-gmh
Excluding Transfers                                                                                                                                                   130.00          2,290.50




Doc 452
Filed 05/18/20
Page 5 of 12
                                                                         Prepared by MorrisAnderson & Associates, Ltd.
5/12/2020                                                                                Confidential                                                                                 Page 1 of 1
                                                                                                                                             Greenpoint Monthly Operating Report 2004

GP Rare Earth Trading Account LLC                                                                                                            STATEMENT UNAUDITED DRAFT
Case No:                          19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Balance Sheet
RE
                                                          Oct 31, 19     Nov 30, 19           Dec 31, 19     Jan 31, 20      Feb 29, 20          Mar 31, 20     Apr 30, 20

ASSETS
     Current Assets
         Checking/Savings
             Cash at Bank
                    PayPal
             Total Cash at Bank
             Checking at Metropolitan Comme
         Total Checking/Savings
         Accounts Receivable
             *Accounts Receivable
         Total Accounts Receivable
         Other Current Assets
             Accounts Receivable
                    Receivable -Stolowitz_Voelter
             Total Accounts Receivable
             Due to/from Related Parties
                    Due to/from Chrysalis Lapidary
                    Due to/from GP Model Solutions
                    Due to/from GTIF
             Total Due to/from Related Parties
             Prepaid Services
         Total Other Current Assets
     Total Current Assets
     Other Assets
         Fixed Assets
             Comp and Photography Equip
                    Comp and Photography Equip-A/D
                    Comp and Photography Equip-Cost
             Total Comp and Photography Equip
             Gladiator Vault
                    Gladiator Vault-A/D
                    Gladiator Vault-Cost
             Total Gladiator Vault
             Leasehold Improvements
                    Leasehold Improvements-A/D
                    Leasehold Improvements-Cost
             Total Leasehold Improvements
             Office Furniture
                    Office Furniture-A/D
                    Office Furniture-Cost
             Total Office Furniture
         Total Fixed Assets
         Physical Assets Inventory
             Fine Minerals Inventory
                    Fine Minerals Inventory-Cost
                    Fine Minerals Inventory-MTM
             Total Fine Minerals Inventory
             Precious Gems Inventory
                    Precious Gems Inventory-Cost
                    Precious Gems Inventory-MTM
             Total Precious Gems Inventory
             Rough Stone Inventory-Cost
         Total Physical Assets Inventory
         Prepaid Assets
             Work in Progress-Artwork
             Prepaid Assets - Other
         Total Prepaid Assets
     Total Other Assets
TOTAL ASSETS                                             71,418,341.70   71,427,688.17       71,399,197.91   71,379,683.92   71,385,675.75      71,377,676.60   71,364,644.93



                                            Case 19-29613-gmh
                                                           PreparedDoc   452 Filed
                                                                    by MorrisAnderson      05/18/20
                                                                                      & Associates, Ltd.                     Page 6 of 12
5/12/2020                                                                                Confidential                                                                           Page 1 of 3
                                                                                                                                             Greenpoint Monthly Operating Report 2004

GP Rare Earth Trading Account LLC                                                                                                            STATEMENT UNAUDITED DRAFT
Case No:                          19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Balance Sheet
RE
                                                          Oct 31, 19     Nov 30, 19           Dec 31, 19     Jan 31, 20      Feb 29, 20          Mar 31, 20     Apr 30, 20

LIABILITIES & EQUITY
     Liabilities
         Current Liabilities
              Accounts Payable
                    *Accounts Payable
              Total Accounts Payable
              Other Current Liabilities
                    Accrued Payroll
                    Accrued Rent
                    Prepetition Liabilities STC
                    Prof Fees Liability
                    Sales Tax Payable
              Total Other Current Liabilities
         Total Current Liabilities
     Total Liabilities
     Equity
         Members' Equity
              Greenpoint Tactical Income Fund
                    Paid in Capital-Contributions
                    Paid in Capital-Withdrawals
              Total Greenpoint Tactical Income Fund
         Total Members' Equity
         Retained Earnings
         Net Income
     Total Equity
TOTAL LIABILITIES & EQUITY                               71,418,341.70   71,427,688.17       71,399,197.91   71,379,683.92   71,385,675.75      71,377,676.60   71,364,644.93




                                            Case 19-29613-gmh
                                                           PreparedDoc   452 Filed
                                                                    by MorrisAnderson      05/18/20
                                                                                      & Associates, Ltd.                     Page 7 of 12
5/12/2020                                                                                Confidential                                                                           Page 2 of 3
                                                                                                                               Greenpoint Monthly Operating Report 2004

GP Rare Earth Trading Account LLC                                                                                                     STATEMENT UNAUDITED DRAFT
Case No:    19-29617
111 E. KILBOURN AVENUE - FLOOR 28; MILWAUKEE, WI 53202
Monthly Income Statement
RE
                                                          Oct 4 - 31, 19   Nov 19        Dec 19      Jan 20       Feb 20         Mar 20       Apr 20        TOTAL

     Ordinary Income/Expense
         Income
             Dividend Income
             Miscellaneous Income
             Realized G/L
                   Realized G/L-Fine Minerals
                        Cost of Goods Sold-Fine Mineral
                        Gross Proceeds-Fine Minerals
                   Total Realized G/L-Fine Minerals
             Total Realized G/L
         Total Income
         Expense
             Bank Fees
             Depreciation Expense
             Educational Materials
             Hardware/Software Licenses
             Marketing Expense
             Miscellaneous Expense
             Office Supplies
             Payroll Expenses
                   ADP Payroll Fees
                   Insurance
                   Payroll Taxes
                   Wages
             Total Payroll Expenses
             Phy Asset Storage & Safekeeping
                   Insurance Expense
                   Phy Asset Storage and Display
                   Rent Expense
                   Security Expense
                   Utilities Expense
             Total Phy Asset Storage & Safekeeping
             Postage and Delivery
             Travel & Entertainment Expenses
                   Travel Expense-Transportation
             Total Travel & Entertainment Expenses
         Total Expense
     Net Ordinary Income
     Other Income/Expense
         Other Expense
             Restructuring
         Total Other Expense
     Net Other Income
Net Income                                                    -23,188.12   -34,581.77   -32,583.85   -28,237.32   -51,766.81     -32,625.67   -30,181.67   -233,165.21




                                        Case 19-29613-gmh
                                                       PreparedDoc  452 Filed
                                                               by MorrisAnderson     05/18/20
                                                                                 & Associates, Ltd.                 Page 8 of 12
5/12/2020                                                                        Confidential                                                                 Page 3 of 3
Case 19-29613-gmh   Doc 452   Filed 05/18/20   Page 9 of 12
Case 19-29613-gmh   Doc 452   Filed 05/18/20   Page 10 of 12
Case 19-29613-gmh   Doc 452   Filed 05/18/20   Page 11 of 12
Case 19-29613-gmh   Doc 452   Filed 05/18/20   Page 12 of 12
